Title: Enclosure: Notes respecting Tobacco, 16 March 1791
From: Morris, Gouverneur
To: 



I. The Culture is pernicious

(a) This Plant greatly exhausts the Soil, of Course it requires much Manure; therefore other Productions are deprived of Manure yielding no Nourishment for Cattle there is no Return for the Manure expended.
(b) The Produce is not of equivalent Value. In Virginia it is calculated that Wheat at 4/ is a better Article than Tobacco at 20/. In that Country the Land yields better Tobacco and less Wheat than the Land of France. There is besides a considerable Land Carriage and five Bushels of Wheat weigh three Times as much as a hundred of Tobacco being also of more than five Times the Bulk consequently the Cost of Transportation is much greater. But waving these it would follow that if Wheat be at 5₶ for 60℔. in France Tobacco should sell for 25₶ at least; but it is presumed that the free Culture admitted, that Price will not be obtained.

II. It is impolitic

(a) A Fact well established in the System of Agriculture is that the best Hemp and the best Tobacco grow on the same Kind of Soil. The former Article is of first Necessity to the Commerce and Marine in other Words to the Wealth and Protection of the Country. The latter never useful and sometimes pernicious derives its Estimation from Caprice, and its Value from the Taxes to which it was formerly exposed. The Preference to be given will result from a Comparison of them.
(b) Hemp employs in it’s rudest State more Labor than Tobacco, but being a Material for Manufactures of various Sorts becomes afterwards the Means of Support to Numbers of People hence it is to be preferred in a populous Country.
(c) America imports Hemp and will continue to do so and also sundry Articles made of Hemp, such as Cordage Sail Cloth Drilling Linnen and Stockings: supposing therefore that France had more of it than is needful for her own Consumption, she might find an useful Commerce of Exchange for the Tobacco she consumes.

III. It is dangerous

(a) The Calculation is not exact that because a given Surface will produce a certain Quantity of this Article, therefore  no more than such given Surface is deducted from the Culture of Grain. It requires ten Times as much Manure to produce good Tobacco as it does to produce good Wheat. The Straw of Wheat supports Cattle in the Winter hence it follows that the Subsistence both in Bread and in Flesh must be greatly dimin[ished].
(b) Supposing that in general there should be no Want of Subsistence yet in one unfavorable Season this Want might be very great And if as we have seen there should be a considerable Deficit of Grain even without that Cause of Scarcity, what might it not be when the Subsistence of a Million or even Half a Million should be habitually deducted from the Mass. At least one Weeks Subsistence for all France.
(c) Supposing that an unfavorable Season should happen in a Time of War when a Necessity of vast Magazines on the Frontiers should be felt on the one Side, and the Impractacability of introducing Grain from abroad on the other.

IV. The Revenue cannot safely be dispensed with

(a) The Expectation that the Duty can yield any Thing when the Culture is permitted is visionary, and the Emolument to be expected from a Regie is equally vain. Hence a Deficit in the Sum on which the Calculations of Finance have been formed.
(b) A Revenue which in the new Order of Things might be carried to 48.000.000₶ and which is now anihilated, must necessarily fall on the Land, because if replaced by any other indirect Tax, it is clear that such indirect Tax might (with it) be brought to the Releif of the Impot fonciere.
(c) With all due Submission to Messieurs les œconomistes, the Land Tax is that which however wise in Theory must in Practice be either illusory or oppressive. If the Peasant either cannot provide Money before Hand, or has not the prudence to keep it, when the Tax Gatherer comes he cannot pay. If his Excuse is accepted once he will for the next Time provide another Excuse which is of easier Coinage than Money. Of Course no Collection. If his Excuse be not accepted the forced Sale of his Property makes the Tax fall much more heavily than any indirect Tax ever did. The Peasant is ruined.
(d) Admitting the exact Collection of the Impot fonciere it must necessarily either ruin the Farmer or encrease the Price of his Productions, that is the Price of Subsistence, that is the Price of Labor, that is the Price of Manufactures, that is the Object of commercial Competetion with other Countries. Hereby the rich, as in Poland, may be cheaply luxurious but the poor will be miserable and the Land be depopulated.
(e) In a Comparison of their future and former Situation (a Comparison which will be made by the People of France) the Greivance of direct Taxation will go a great Way to disgust  them with the Revolution. Les visites domiciliares however disagreable to Men of fine Feelings are Nothing in the Peasant Mind when compared to the Sale of the Family Cow. The Cry of Starving Infants is more piercing than the rudest Insult of a Commis.

